DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a surface-enhanced Raman scattering (SERS) detection method, comprising introducing a highly volatile organic solvent onto the SERS substrate that has absorbed the chemical molecules of the sample extract, whereby the chemical molecules of the sample extract dissolves in the volatile organic solvent and comes out of the SERS substrate; and irradiating the SERS substrate with light to evaporate the volatile organic solvent, leaving condensed chemical molecules in a concentrated area of the SERS substrate in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a chemical substance concentration method, comprising introducing a highly volatile organic solvent onto the metallic substrate, whereby the chemical molecules in the metallic substrate dissolve in the volatile organic solvent and come out of the metallic substrate; and evaporating the volatile organic solvent in order to concentrate the chemical molecules in a concentrated area of the metallic substrate in combination with the rest of the limitations of the above claims.
Claims 2-7, 9, and 10 are allowable at least based upon their dependence on Claims 1 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A surface-enhanced Raman scattering (SERS) detection method, comprising:
(a) obtaining a sample extract from extracting and cleaning a sample;
(b) introducing the sample extract onto a SERS substrate so that chemical molecules of the sample extract is absorbed in the SERS substrate;
(e) irradiating the concentrated area of the SERS substrate with laser light to have the condensed chemical molecules penetrate deeply into the concentrated area of the SERS substrate, forming a solid sample spot for measurement; and
(f) performing Raman measurement with a laser beam focusing on the solid sample spot of the SERS substrate to analyze the condensed chemical molecules is well-known in the art, for example as shown in US 2013/0182249 A1, US 2011/0176130 A1, and US 2011/0063612 A1.
US 2005/0214548 A1 discloses a chemical substance concentration method, comprising the following steps:
(a). introducing a sample solution onto a metallic substrate, whereby chemical molecules of the sample solution are absorbed in the metallic substrate; and
 (c). evaporating the volatile organic solvent in order to concentrate the chemical molecules in a concentrated area of the metallic substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877